Citation Nr: 1212585	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  04-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that determined that new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) had not been submitted. 

The Board previously remanded the appeal in August 2009.  A June 2010 Board decision reopened and denied the claim for service connection on the merits.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2011 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion. 


FINDINGS OF FACT

1.  In January 2012, the Board received confirmation that the Veteran died in December 2011.

2.  At the time of his death, the Veteran had a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, pending before the Board.


CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in December 2011.  At the time of his death, he had a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, before the Board.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such a request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  VA will issue regulations governing the rules and procedures for substitution upon death.  Until those regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


